Exhibit 10.4

 

Execution Version

 

Amendment and Restatement
of Schedules to Third Amended and Restated Omnibus Agreement

 

A Third Amended and Restated Omnibus Agreement was executed as of March 31, 2015
(the “Amended and Restated Omnibus Agreement”), among Delek US Energy, Inc.
(f/k/a Delek US Holdings, Inc.), a Delaware corporation, on behalf of itself and
the other Delek Entities (as defined therein), Delek Refining, Lion Oil, the
Partnership, Paline, SALA, Magnolia, El Dorado, Crude Logistics, Marketing-Big
Sandy, DMSLP, DKL Transportation, LLC, OpCo, Delek US Holdings, Inc. (f/k/a
Delek Holdco, Inc.), a Delaware corporation, Alon USA Partners, LP, a Delaware
limited partnership, Alon USA GP II, LLC, a Delaware limited liability company,
Alon USA Delaware, LLC, a Delaware limited liability company, Alon USA Refining,
LLC, a Delaware limited liability company, Alon USA, LP, a Texas limited
partnership, Alon Paramount Holdings, Inc., a Delaware corporation, DKL Big
Spring, LLC, a Delaware limited liability company, and the General Partner.
Capitalized terms not otherwise defined in this document shall have the terms
set forth in the Amended and Restated Omnibus Agreement.

 

The Parties agree that the Schedules are hereby amended and restated in their
entirety effective as of March 1, 2018 to be as attached hereto. Pursuant to
Section 9.12 of the Amended and Restated Omnibus Agreement, such amended and
restated Schedules shall replace the prior Schedules as of the date hereof and
shall be incorporated by reference into the Amended and Restated Omnibus
Agreement for all purposes.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

Executed as of March 20, 2018.

 

 

 

 

DELEK US HOLDINGS, INC.

 

 

 

By:

/s/ Frederec Green

 

Name:

Frederec Green

 

Title:

Executive Vice President and Chief Operating Officer

 

 

 

By:

/s/ Assi Ginzburg

 

Name:

Assi Ginzburg

 

Title:

Executive Vice President

 

 

Executed as of March 20, 2018.

 

 

 

 

DELEK US ENERGY, INC.

 

 

 

By:

/s/ Frederec Green

 

Name:

Frederec Green

 

Title:

Executive Vice President and Chief Operating Officer

 

 

 

 

 

By:

/s/ Assi Ginzburg

 

Name:

Assi Ginzburg

 

Title:

Executive Vice President

 

[Signature Page to Amendment and Restatement

of Schedules to Third Amended and Restated Omnibus Agreement]

 

--------------------------------------------------------------------------------


 

Executed as of March 20, 2018.

 

 

 

 

DELEK REFINING, LTD.

 

 

 

By:

DELEK U.S. REFINING GP, LLC,

 

 

its general partner

 

 

 

By:

/s/ Frederec Green

 

Name:

Frederec Green

 

Title:

Executive Vice President and Chief Operating Officer

 

 

 

 

 

 

 

By:

/s/ Assi Ginzburg

 

Name:

Assi Ginzburg

 

Title:

Executive Vice President

 

 

Executed as of March 20, 2018.

 

 

 

 

LION OIL COMPANY

 

 

 

By:

/s/ Frederec Green

 

Name:

Frederec Green

 

Title:

Executive Vice President and Chief Operating Officer

 

 

 

 

 

By:

/s/ Assi Ginzburg

 

Name:

Assi Ginzburg

 

Title:

Executive Vice President

 

 

Executed as of March 20, 2018.

 

 

 

 

DELEK LOGISTICS PARTNERS, LP

 

 

 

By:

Delek Logistics GP, LLC,

 

 

its general partner

 

 

 

By:

/s/ Alan Moret

 

Name:

Alan Moret

 

Title:

President

 

 

 

By:

/s/ Kevin Kremke

 

Name:

Kevin Kremke

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Amendment and Restatement

of Schedules to Third Amended and Restated Omnibus Agreement]

 

--------------------------------------------------------------------------------


 

Executed as of March 20, 2018.

 

 

 

 

PALINE PIPELINE COMPANY, LLC

 

 

 

By:

/s/ Alan Moret

 

Name:

Alan Moret

 

Title:

President

 

 

 

By:

/s/ Kevin Kremke

 

Name:

Kevin Kremke

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Executed as of March 20, 2018.

 

 

 

 

SALA GATHERING SYSTEMS, LLC

 

 

 

By:

/s/ Alan Moret

 

Name:

Alan Moret

 

Title:

President

 

 

 

By:

/s/ Kevin Kremke

 

Name:

Kevin Kremke

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Executed as of March 20, 2018.

 

 

 

 

MAGNOLIA PIPELINE COMPANY, LLC

 

 

 

By:

/s/ Alan Moret

 

Name:

Alan Moret

 

Title:

President

 

 

 

By:

/s/ Kevin Kremke

 

Name:

Kevin Kremke

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Executed as of March 20, 2018.

 

 

 

 

EL DORADO PIPELINE COMPANY, LLC

 

 

 

By:

/s/ Alan Moret

 

Name:

Alan Moret

 

Title:

President

 

 

 

By:

/s/ Kevin Kremke

 

Name:

Kevin Kremke

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Amendment and Restatement

of Schedules to Third Amended and Restated Omnibus Agreement]

 

--------------------------------------------------------------------------------


 

Executed as of March 20, 2018.

 

 

 

 

DELEK CRUDE LOGISTICS, LLC

 

 

 

By:

/s/ Alan Moret

 

Name:

Alan Moret

 

Title:

President

 

 

 

By:

/s/ Kevin Kremke

 

Name:

Kevin Kremke

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Executed as of March 20, 2018.

 

 

 

 

DELEK MARKETING-BIG SANDY, LLC

 

 

 

By:

/s/ Alan Moret

 

Name:

Alan Moret

 

Title:

President

 

 

 

By:

/s/ Kevin Kremke

 

Name:

Kevin Kremke

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Executed as of March 20, 2018.

 

 

 

 

DELEK MARKETING & SUPPLY, LP

 

 

 

By:

Delek Marketing GP, LLC,

 

 

its general partner

 

 

 

By:

/s/ Alan Moret

 

Name:

Alan Moret

 

Title:

President

 

 

 

By:

/s/ Kevin Kremke

 

Name:

Kevin Kremke

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Amendment and Restatement

of Schedules to Third Amended and Restated Omnibus Agreement]

 

--------------------------------------------------------------------------------


 

Executed as of March 20, 2018.

 

 

 

 

ALON USA PARTNERS, LP

 

 

 

By:

Alon USA Partners GP, LLC

 

 

its general partner

 

 

 

By:

/s/ Frederec Green

 

Name:

Frederec Green

 

Title:

Executive Vice President and Chief Operating Officer

 

 

 

By:

/s/ Assi Ginzburg

 

Name:

Assi Ginzburg

 

Title:

Executive Vice President

 

 

Executed as of March 20, 2018.

 

 

 

 

ALON USA GP II, LLC

 

 

 

By:

/s/ Frederec Green

 

Name:

Frederec Green

 

Title:

Executive Vice President and Chief Operating Officer

 

 

 

By:

/s/ Assi Ginzburg

 

Name:

Assi Ginzburg

 

Title:

Executive Vice President

 

 

Executed as of March 20, 2018.

 

 

 

 

ALON USA DELAWARE, LLC

 

 

 

By:

/s/ Frederec Green

 

Name:

Frederec Green

 

Title:

Executive Vice President and Chief Operating Officer

 

 

 

By:

/s/ Assi Ginzburg

 

Name:

Assi Ginzburg

 

Title:

Executive Vice President

 

[Signature Page to Amendment and Restatement

of Schedules to Third Amended and Restated Omnibus Agreement]

 

--------------------------------------------------------------------------------


 

Executed as of March 20, 2018.

 

 

 

 

ALON USA REFINING, LLC

 

 

 

By:

/s/ Frederec Green

 

Name:

Frederec Green

 

Title:

Executive Vice President and Chief Operating Officer

 

 

 

 

 

 

 

By:

/s/ Assi Ginzburg

 

Name:

Assi Ginzburg

 

Title:

Executive Vice President

 

 

Executed as of March 20, 2018.

 

 

 

 

ALON USA, LP

 

 

 

By:

Alon USA GP II, LLC

 

 

its general partner

 

 

 

By:

/s/ Frederec Green

 

Name:

Frederec Green

 

Title:

Executive Vice President and Chief Operating Officer

 

 

 

By:

/s/ Assi Ginzburg

 

Name:

Assi Ginzburg

 

Title:

Executive Vice President

 

 

Executed as of March 20, 2018.

 

 

 

 

DKL TRANSPORTATION, LLC

 

 

 

By:

/s/ Alan Moret

 

Name:

Alan Moret

 

Title:

President

 

 

 

By:

/s/ Kevin Kremke

 

Name:

Kevin Kremke

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Amendment and Restatement

of Schedules to Third Amended and Restated Omnibus Agreement]

 

--------------------------------------------------------------------------------


 

Executed as of March 20, 2018.

 

 

 

 

DELEK LOGISTICS OPERATING, LLC

 

 

 

By:

/s/ Alan Moret

 

Name:

Alan Moret

 

Title:

President

 

 

 

By:

/s/ Kevin Kremke

 

Name:

Kevin Kremke

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Executed as of March 20, 2018.

 

 

 

 

DELEK LOGISTICS GP, LLC

 

 

 

By:

/s/ Alan Moret

 

Name:

Alan Moret

 

Title:

President

 

 

 

By:

/s/ Kevin Kremke

 

Name:

Kevin Kremke

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Executed as of March 20, 2018.

 

 

 

 

DKL BIG SPRING, LLC

 

 

 

By:

/s/ Alan Moret

 

Name:

Alan Moret

 

Title:

President

 

 

 

By:

/s/ Kevin Kremke

 

Name:

Kevin Kremke

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Amendment and Restatement

of Schedules to Third Amended and Restated Omnibus Agreement]

 

--------------------------------------------------------------------------------


 

Executed as of March 20, 2018.

 

 

 

 

ALON PARAMOUNT HOLDINGS, INC.

 

 

 

By:

/s/ Mark Page

 

Name:

Mark Page

 

Title:

President

 

 

 

By:

/s/ Melissa Buhrig

 

Name:

Melissa Buhrig

 

Title:

Executive Vice President, General Counsel and Secretary

 

[Signature Page to Amendment and Restatement

of Schedules to Third Amended and Restated Omnibus Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I
Pending Environmental Litigation

 

For Initial Transaction Agreement listed on Schedule IX

 

(1)                                 McMurrian v. Lion Oil Company, Circuit Court
of Union County, Arkansas, Case No. CIV-2001-213.

 

For Tyler Terminal and Tankage Transaction Agreement listed on Schedule IX

 

(1)                                 Consent Decree entered in United States v.
Tyler Holding Company, Inc. and Delek Refining, Ltd., case no. 6:09-cv-319
(Eastern District of Texas).

 

(2)                                 Any conditions or events reported to a
governmental entity or other regulatory person prior to July 26, 2013.

 

For El Dorado Terminal and Tankage Transaction Agreement listed on Schedule IX

 

(1)                                 Consent Decree entered in United States and
State of Arkansas v. Lion Oil Company, Civ. No. 03-1028 (Western District of
Arkansas).

 

(2)                                 Any conditions or events reported to a
governmental entity or other regulatory person prior to February 10, 2014.

 

(3)                                 Any matters described in either (a) the
report of E.Vironment prepared for Delek US dated March 29, 2011 or (b) the
draft report of Environmental Resources Management prepared for the Partnership
dated February 7, 2014.

 

For Tyler Tankage Agreement listed on Schedule IX

 

(1)                                 Consent Decree entered in United States v.
Tyler Holding Company, Inc. and Delek Refining, Ltd., case no. 6:09-cv-319
(Eastern District of Texas).

 

(2)                                 Any conditions or events reported to a
governmental entity or other regulatory person prior to March 31, 2015.

 

For El Dorado Rail Offloading Facility Transaction Agreement listed on Schedule
IX

 

(1)                                 Consent Decree entered in United States and
State of Arkansas v. Lion Oil Company, Civ. No. 03-1028 (Western District of
Arkansas).

 

(2)                                 Any conditions or events reported to a
governmental entity or other regulatory person prior to March 31, 2015.

 

(3)                                 Any matters described in either (a) the
report of E.Vironment prepared for Delek US dated March 29, 2011 or (b) the
draft report of Environmental Resources Management prepared for the Partnership
dated February 7, 2014.

 

--------------------------------------------------------------------------------


 

For Big Spring Refinery Logistics Assets Transaction Agreement listed on
Schedule IX

 

(1)                                 None.

 

--------------------------------------------------------------------------------


 

Schedule II
Environmental Matters

 

For Initial Transaction Agreement listed on Schedule IX

 

(1)                                 Subsurface plume at Big Sandy terminal.

 

(2)                                 The following matters are deemed to have
occurred or existed before the applicable Closing Date:

 

a)             the release of crude oil initially detected on March 9, 2013
within a pumping facility at Delek Logistics’ Magnolia Station located west of
the El Dorado refinery (the “Magnolia Release”); and

 

b)             the release of crude oil initially identified on October 7, 2013,
from the Delek Logistics gathering line near Macedonia, Arkansas (the “Macedonia
Release”).

 

Notwithstanding anything in this Agreement to the contrary, the Parties hereby
acknowledge and agree that any Losses suffered or incurred by the Partnership
Group, directly or indirectly, or as a result of any claim by a third party, by
reason of or arising out of the Magnolia Release or the Macedonia Release, in
each case whether such Loss is suffered or incurred before or after the
applicable Closing Date, shall be Covered Environmental Losses.

 

For Tyler Terminal and Tankage Transaction Agreement listed on Schedule IX

 

(1)                                 A consent decree was entered in United
States v. Tyler Holding Company, Inc. and Delek Refining, Ltd., case no.
6:09-cv-319 (Eastern District of Texas).

 

(2)                                 Any conditions or events reported to a
governmental entity or other regulatory person prior to July 26, 2013.

 

For El Dorado Terminal and Tankage Transaction Agreement listed on Schedule IX

 

(1)                                 A consent decree was entered in United
States and State of Arkansas v. Lion Oil Company, Civ. No. 03-1028 (Western
District of Arkansas).

 

(2)                                 Any conditions or events reported to a
governmental entity or other regulatory person prior to February 10, 2014.

 

(3)                                 Any matters described in either (a) the
report of E.Vironment prepared for Delek US dated March 29, 2011 or (b) the
draft report of Environmental Resources Management prepared for the Partnership
dated February 7, 2014.

 

For Tyler Tankage Agreement listed on Schedule IX

 

(1)                                 Any conditions or events reported to a
governmental entity or other regulatory person prior to March 31, 2015.

 

--------------------------------------------------------------------------------


 

For El Dorado Rail Offloading Facility Transaction Agreement listed on Schedule
IX

 

(1)                                 Any conditions or events reported to a
governmental entity or other regulatory person prior to March 31, 2015.

 

(2)                                 Any matters described in either (a) the
report of E.Vironment prepared for Delek US dated March 29, 2011 or (b) the
draft report of Environmental Resources Management prepared for the Partnership
dated February 7, 2014.

 

For Big Spring Refinery Logistics Assets Transaction Agreement listed on
Schedule IX

 

(1)                                 None.

 

--------------------------------------------------------------------------------


 

Schedule III
Pending Litigation

 

For Initial Transaction Agreement listed on Schedule IX

 

(1)                                 Shell Trading (US) Company v. Lion Oil
Trading & Transportation, Inc., District Court of Harris County, Texas, Cause
No. 2009-11659.

 

For Tyler Terminal and Tankage Transaction Agreement listed on Schedule IX

 

None.

 

For El Dorado Terminal and Tankage Transaction Agreement listed on Schedule IX

 

None.

 

For Tyler Tankage Agreement listed on Schedule IX

 

None.

 

For El Dorado Rail Offloading Facility Transaction Agreement listed on Schedule
IX

 

None.

 

For Big Spring Refinery Logistics Assets Transaction Agreement listed on
Schedule IX

 

None.

 

--------------------------------------------------------------------------------


 

Schedule IV
General and Administrative Services

 

(1)                                 Executive management services of Delek
employees who devote less than 50% of their business time to the business and
affairs of the Partnership Group, including Delek US stock-based compensation
expense

 

(2)                                 Financial and administrative services
(including, but not limited to, treasury and accounting)

 

(3)                                 Information technology services

 

(4)                                 Legal services

 

(5)                                 Health, safety and environmental services

 

(6)                                 Human resources services

 

(7)                                 Insurance administration

 

--------------------------------------------------------------------------------


 

Schedule V
ROFO Assets

 

None.

 

--------------------------------------------------------------------------------


 

Schedule VI
ROFR Assets

 

Asset

 

Owner

 

 

 

Paline Pipeline. The 185-mile, 10-inch crude oil pipeline running from Longview,
Texas and the Chevron-operated Beaumont terminal in Nederland, Texas and an
approximately seven-mile idle pipeline from Port Neches to Port Arthur, Texas.

 

Paline

 

 

 

SALA Gathering System. The approximately 600 miles of three- to eight-inch crude
oil gathering and transportation lines in southern Arkansas and northern
Louisiana located primarily within a 60-mile radius of the El Dorado refinery.

 

SALA

 

 

 

Magnolia Pipeline System. The 77-mile crude oil pipeline running between a
connection with ExxonMobil’s North Line pipeline near Shreveport, Louisiana and
our Magnolia Station.

 

Magnolia

 

 

 

El Dorado Pipeline System. The 28-mile crude oil pipeline, the 12-inch diesel
line from the El Dorado refinery to the Enterprise system and the 10-inch
gasoline line from the El Dorado refinery to the Enterprise system.

 

El Dorado

 

 

 

McMurrey Pipeline System. The 65-mile pipeline system that transports crude oil
from inputs between the La Gloria Station and the Tyler refinery

 

Crude Logistics

 

 

 

Nettleton Pipeline System. The 36-mile pipeline that transports crude oil from
Nettleton Station to the Tyler refinery.

 

Crude Logistics

 

 

 

Big Sandy Terminal. The terminal located in Big Sandy, Texas and the eight-inch
Hopewell-Big Sandy Pipeline originating at Hopewell Junction, Texas and
terminating at the Big Sandy Station in Big Sandy, Texas.

 

Marketing-Big Sandy

 

 

 

Memphis Terminal. The terminal located in Memphis, Tennessee supplied by the El
Dorado refinery through the Enterprise TE Products Pipeline.

 

OpCo

 

 

 

Tyler Refinery Refined Products Terminal. Located at the Tyler refinery, this
terminal consists of a truck loading rack with nine loading bays supplied by
pipeline from storage tanks located at the refinery. Total throughput capacity
for the terminal is estimated to be approximately 72,000 bpd.

 

DMSLP

 

--------------------------------------------------------------------------------


 

Asset

 

Owner

 

 

 

Tyler Storage Tanks. Located in Tyler, Texas adjacent to the Tyler refinery, the
Tankage (as defined in the Tyler Terminal and Tankage Transaction Agreement
listed on Schedule IX).

 

DMSLP

 

 

 

El Dorado Refined Products Terminal. Located at the El Dorado refinery, this
terminal consists of a truck loading rack supplied by pipeline from storage
tanks located at the refinery. Total throughput capacity for the terminal is
estimated to be approximately 26,700 bpd.

 

OpCo

 

 

 

El Dorado Storage Tanks. Located at Sandhill Station and adjacent to the El
Dorado refinery, the Tankage (as defined in the El Dorado Terminal and Tankage
Agreement listed on Schedule IX).

 

OpCo

 

 

 

Tyler Storage Tank. Located in Tyler, Texas adjacent to the Tyler refinery, the
Tankage (as defined in the Tyler Tankage Transaction Agreement listed on
Schedule IX).

 

DMSLP

 

 

 

El Dorado Rail Offloading Facility. Located in El Dorado, Arkansas adjacent to
the El Dorado refinery, the Rail Offloading Facility (as defined in the El
Dorado Rail Offloading Facility Transaction Agreement listed on Schedule IX).

 

OpCo

 

 

 

Big Spring Refinery Logistics Assets. Located near Big Spring, Texas, the Big
Spring Logistics Assets (as defined in the Big Spring Refinery Logistics Assets
Transaction Agreement listed on Schedule IX).

 

DKL Big Spring, LLC

 

 

 

Big Spring Refinery Asphalt Assets. Located near Big Spring, Texas, the Big
Spring Asphalt Assets (as defined in the Big Spring Refinery Logistics Assets
Transaction Agreement listed on Schedule IX).

 

DKL Big Spring, LLC

 

 

 

Duncan Terminal Logistics Assets. Located near Duncan, Oklahoma, the Duncan
Terminal (as defined in the Big Spring Refinery Logistics Assets Transaction
Agreement listed on Schedule IX).

 

DKL Big Spring, LLC

 

--------------------------------------------------------------------------------


 

Schedule VII
Certain Delek Projects

 

For Initial Transaction Agreement listed on Schedule IX

 

(1)                                 That certain project related to AFE #
10502041912 which provides for the construction of a new crude oil storage tank
at Delek Refining’s Tyler, Texas refinery with aggregate shell capacity of
approximately 300,000 bbls.

 

For Tyler Terminal and Tankage Transaction Agreement listed on Schedule IX

 

None.

 

For El Dorado Terminal and Tankage Transaction Agreement listed on Schedule IX

 

None.

 

For Tyler Tankage Agreement listed on Schedule IX

 

None.

 

For El Dorado Rail Offloading Facility Transaction Agreement listed on Schedule
IX

 

None.

 

For Big Spring Refinery Logistics Assets Transaction Agreement listed on
Schedule IX

 

None.

 

--------------------------------------------------------------------------------


 

Schedule VIII
Existing Capital Projects

 

For Initial Transaction Agreement listed on Schedule IX

 

(1)                                 That certain project related to AFE #
10501047412, which provides for the construction of new crude oil pipeline that
commences at the metering skid situated south of Tank #107 at Lion Oil’s El
Dorado, Arkansas refinery and continues along the south side of Sandhill Station
to its termination point at the tie-in to the Tank #192 fill line.

 

(2)                                 That certain project related to AFE #
11105042812, which provides for the completion of Phase IV of the reversal of
the Paline Pipeline System.

 

(3)                                 That certain project related to AFE #
10502041912, which provides for the installation of piping and valves to enable
bi-directional flow on the Nettleton Pipeline.

 

For Tyler Terminal and Tankage Transaction Agreement listed on Schedule IX

 

None.

 

For El Dorado Terminal and Tankage Transaction Agreement listed on Schedule IX

 

(1)                                 Work performed in connection with the
turnaround of Lion Oil’s El Dorado refinery that commenced in January 2014.

 

For Tyler Tankage Agreement listed on Schedule IX

 

None.

 

For El Dorado Rail Offloading Facility Transaction Agreement listed on Schedule
IX

 

None.

 

For Big Spring Refinery Logistics Assets Transaction Agreement listed on
Schedule IX

 

None.

 

--------------------------------------------------------------------------------


 

Schedule IX
Transaction Agreements and Applicable Terms

 

Initial Transaction Agreement

 

Transaction Agreement

 

Closing Date

 

First
Indemnification
Deadline

 

Second
Indemnification
Deadline

 

Annual
Environmental
Deductible

 

Annual ROW
Deductible

 

Contribution, Conveyance and Assumption Agreement, among the Partnership, the
General Partner, OpCo, Crude Logistics, Delek US, Delek Marketing & Supply, LLC,
Delek Marketing & Supply, LP, Lion Oil and Delek Logistics Services Company

 

November 7, 2012

 

November 7, 2017

 

November 7, 2022

 

$

250,000

 

$

250,000

 

 

Tyler Terminal and Tankage Transaction Agreement

 

Transaction Agreement

 

Closing Date

 

First
Indemnification
Deadline

 

Second
Indemnification
Deadline

 

Annual
Environmental
Deductible

 

Annual ROW
Deductible

 

Asset Purchase Agreement between Delek Refining, Ltd., as Seller, and Delek
Marketing & Supply, LP, as Buyer

 

July 26, 2013

 

July 26, 2018

 

July 26, 2023

 

$

250,000

 

$

250,000

 

 

El Dorado Terminal and Tankage Transaction Agreement

 

Transaction Agreement

 

Closing Date

 

First
Indemnification
Deadline

 

Second
Indemnification
Deadline

 

Annual
Environmental
Deductible

 

Annual ROW
Deductible

 

Asset Purchase Agreement between Lion Oil Company, as Seller, and Delek
Logistics Operating, LLC, as Buyer

 

February 10, 2014

 

February 10, 2019

 

February 10, 2024

 

$

250,000

 

$

250,000

 

 

--------------------------------------------------------------------------------


 

Tyler Tankage Transaction Agreement

 

Transaction Agreement

 

Closing Date

 

First
Indemnification
Deadline

 

Second
Indemnification
Deadline

 

Annual
Environmental
Deductible

 

Annual ROW
Deductible

 

Asset Purchase Agreement between Delek Refining, Ltd., as Seller, and Delek
Marketing & Supply, LP, as Buyer

 

March 31, 2015

 

March 31, 2020

 

March 31, 2025

 

$

250,000

 

$

250,000

 

 

El Dorado Rail Offloading Facility Transaction Agreement

 

Transaction Agreement

 

Closing Date

 

First
Indemnification
Deadline

 

Second
Indemnification
Deadline

 

Annual
Environmental
Deductible

 

Annual ROW
Deductible

 

Asset Purchase Agreement between Lion Oil Company and Lion Oil Trading &
Transportation, LLC, as Sellers, Delek Logistics Operating, LLC, as Buyer and,
solely for purposes of Article VIII and Section 9.2, Delek US Holdings, Inc., as
Guarantor

 

March 31, 2015

 

March 31, 2020

 

March 31, 2025

 

$

250,000

 

$

250,000

 

 

--------------------------------------------------------------------------------


 

Big Spring Refinery Logistics Assets Transaction Agreement

 

Transaction Agreement

 

Closing Date

 

First
Indemnification
Deadline

 

Second
Indemnification
Deadline

 

Annual
Environmental
Deductible

 

Annual ROW
Deductible

 

Asset Purchase Agreement by and among Alon USA Partners, LP, Alon USA GP II,
LLC, Alon USA Delaware, LLC, Alon USA Refining, LLC, Alon USA, LP, and Alon
Paramount Holdings, Inc., as sellers, DKL Big Spring, LLC, as buyer, and solely
for purposes of Article X, Delek US Holdings, Inc., as guarantor, as amended

 

March 1, 2018

 

Not applicable.

 

Not applicable.

 

Not applicable.

 

None.

 

 

--------------------------------------------------------------------------------


 

Schedule X
API 653 Tanks

 

Tyler Terminal and Tankage Transaction Agreement

 

Tank #

 

Location

 

Assigned Service

 

Next Internal
Inspection Due

01-T-

 

6

 

West Tank Farm

 

JP8

 

4/29/2016

01-T-

 

7

 

West Tank Farm

 

Jet A

 

1/16/2018

01-T-

 

8

 

West Tank Farm

 

Jet A

 

2/16/2018

01-T-

 

11

 

West Tank Farm

 

Carbon Black Oil

 

6/1/2013

01-T-

 

12

 

West Tank Farm

 

Ultra Low Sulfur Diesel

 

6/23/2018

01-T-

 

16

 

West Tank Farm

 

Gas Oil/Topped Crude

 

9/12/2014

01-T-

 

19

 

West Tank Farm

 

Topped Crude/Gas Oil

 

6/1/2013

01-T-

 

39

 

West Tank Farm

 

Commercial Butane

 

1/20/2014

01-T-

 

40

 

West Tank Farm

 

Commercial Butane

 

4/5/2014

01-T-

 

41

 

West Tank Farm

 

Commercial Butane

 

4/13/2014

01-T-

 

46

 

North Tank Farm

 

Ethanol

 

12/21/2017

01-T-

 

52

 

West Tank Farm

 

Sub grade 84

 

4/5/2014

01-T-

 

55

 

West Tank Farm

 

Hydrotreated HSR naphtha

 

3/26/2017

01-T-

 

59

 

North Tank Farm

 

L.Alkylate

 

3/16/2014

01-T-

 

60

 

North Tank Farm

 

FCC Gasoline /Total Alkylate

 

6/25/2015

01-T-

 

61

 

North Tank Farm

 

Platformate

 

8/26/2013

01-T-

 

63

 

North Tank Farm

 

Platformate

 

9/12/2015

01-T-

 

64

 

West Tank Farm

 

Coker Naphtha

 

2/28/2015

01-T-

 

65

 

West Tank Farm

 

Coker Naphtha

 

6/1/2013

01-T-

 

66

 

North Tank Farm

 

GHT Charge

 

7/17/2018

01-T-

 

103

 

Alky Tank Farm

 

Isobutane

 

6/19/2015

01-T-

 

105

 

Alky Tank Farm

 

Isobutane

 

6/4/2017

01-T-

 

106

 

Alky Tank Farm

 

Isobutane

 

11/5/2011

01-T-

 

107

 

Alky Tank Farm

 

Isobutane

 

9/28/2013

01-T-

 

115

 

Subgrade 84

 

Subgrade 84

 

2/9/2015

01-T-

 

118

 

Aviation Tank Farm

 

L Alkylate

 

10/26/2015

01-T-

 

122

 

Sales Tank Farm

 

Unlead 87

 

11/5/2015

01-T-

 

124

 

Sales Tank Farm

 

Subgrade 91

 

11/12/2014

01-T-

 

125

 

Sales Tank Farm

 

Subgrade 91

 

7/28/2017

01-T-

 

127

 

West Tank Farm

 

Gas Oil

 

6/20/2015

01-T-

 

132

 

Alky Tank Farm

 

Olefins

 

3/15/2018

01-T-

 

133

 

Alky Tank Farm

 

Olefins

 

2/26/2018

01-T-

 

134

 

West Tank Farm

 

JP8

 

1/8/2018

 

--------------------------------------------------------------------------------


 

Tank #

 

Location

 

Assigned Service

 

Next Internal
Inspection Due

01-T-

 

135

 

West Tank Farm

 

JP8

 

1/17/2017

01-T-

 

136

 

North Tank Farm

 

FCC Gasoline /Total Alkylate

 

12/17/2016

01-T-

 

153

 

Pipeline Tank Farm

 

Kerosene (JP8)

 

6/1/2013

01-T-

 

156

 

Pipeline Tank Farm

 

DHT Charge

 

6/1/2013

01-T-

 

162

 

Crude Tank Farm

 

Crude Oil

 

2/1/2016

01-T-

 

165

 

Alky Tank Farm

 

Olefins

 

6/1/2013

01-T-

 

166

 

Alky Tank Farm

 

Olefins

 

8/10/2017

01-T-

 

167

 

Alky Tank Farm

 

Commercial Butane

 

2/29/2016

01-T-

 

169

 

West Tank Farm

 

LSR or Isomate RD

 

1/30/2012

01-T-

 

1

 

West Tank Farm

 

Waste Water Holding

 

9-13-2016

01-T-

 

3

 

West Tank Farm

 

Recovered oil

 

7/24/2017

01-T-

 

4

 

West Tank Farm

 

Recovered oil

 

4/15/2017

01-T-

 

5

 

West Tank Farm

 

Waste Water Holding

 

11-10-2016

01-T-

 

14

 

West Tank Farm

 

Waste Water Holding

 

5/18/2018

01-T-

 

21

 

West Tank Farm

 

Oily Water

 

4/06/2018

01-T-

 

26

 

West Tank Farm

 

Oily Water

 

4/10/2018

01-T-

 

120

 

Sulfuric Acid Area

 

Fresh Sulfuric Acid

 

2/2/2018

 

El Dorado Terminal and Tankage Transaction Agreement

 

Tank

 

Next
Inspection

 

Area

T007

 

TBD

 

LOT

T019

 

TBD

 

#4,#8&#11

T024

 

TBD

 

PMA

T036

 

TBD

 

PH

T042

 

2023

 

#4,#8&#11

T043

 

2023

 

#4,#8&#11

T054

 

TBD

 

PH

T059

 

TBD

 

PH

T061

 

TBD

 

PH

T062

 

TBD

 

PH

T063

 

TBD

 

PH

T064

 

2023

 

PH

T065

 

TBD

 

PH

T066

 

TBD

 

PH

T067

 

TBD

 

PH

T082

 

TBD

 

PH

 

--------------------------------------------------------------------------------


 

Tank

 

Next
Inspection

 

Area

T084

 

2019

 

PH

T085

 

2022

 

PH

T088

 

2019

 

PH

T089

 

TBD

 

PH

T098

 

TBD

 

AP

T103

 

2019

 

PH

T108

 

TBD

 

PH

T109

 

TBD

 

PH

T113

 

TBD

 

PH

T114

 

2014

 

PH

T115

 

2021

 

PH

T120

 

TBD

 

PH

T121

 

TBD

 

PH

T122

 

TBD

 

PH

T123

 

TBD

 

PH

T124

 

2022

 

PH

T126

 

2020

 

PH

T128

 

2020

 

PH

T146

 

2015

 

PH

T147

 

2015

 

PH

T148

 

2015

 

PH

T149

 

2019

 

PH

T155

 

2021

 

PH

T167

 

TBD

 

AP

T168

 

2015

 

AP

T180

 

TBD

 

PMA

T184

 

2016

 

PH

T185

 

2016

 

PH

T186

 

2015

 

PH

T187

 

2015

 

PH

T189

 

2015

 

PH

T191

 

TBD

 

PH

T194

 

2019

 

#5 & #14

T195

 

2019

 

#5 & #14

T196

 

2019

 

#5 & #14

T197

 

2019

 

#5 & #14

T199

 

TBD

 

AP

T217

 

TBD

 

#7,#10&#12

T241

 

TBD

 

#5 & #14

T242

 

2014

 

#5 & #14

T243

 

2014

 

#5 & #14

T245

 

TBD

 

#5 & #14

T246

 

TBD

 

#5 & #14

T247

 

TBD

 

#5 & #14

 

--------------------------------------------------------------------------------


 

Tank

 

Next
Inspection

 

Area

T262

 

TBD

 

PH

T263

 

2014

 

PH

T264

 

TBD

 

PH

T265

 

2014

 

PH

T268

 

2019

 

LOT

T269

 

2019

 

LOT

T271

 

TBD

 

PH

T272

 

TBD

 

PH

T273

 

TBD

 

PH

T274

 

2014

 

PH

T282

 

2023

 

WWTP

T283

 

2023

 

WWTP

T353

 

2022

 

AP

T354

 

2016

 

AP

T356

 

TBD

 

AP

T357

 

TBD

 

AP

T360

 

2021

 

#5 & #14

T361

 

2022

 

#5 & #14

T362

 

2019

 

#5 & #14

T363

 

2019

 

#5 & #14

T364

 

2019

 

#5 & #14

T365

 

2019

 

#5 & #14

T366

 

2019

 

#5 & #14

T367

 

TBD

 

#5 & #14

T368

 

TBD

 

#5 & #14

T371

 

TBD

 

#5 & #14

T372

 

TBD

 

#5 & #14

T531

 

2023

 

PH

T532

 

2022

 

PH

T536

 

2019

 

#5 & #14

T540

 

TBD

 

Trucking

T552

 

TBD

 

Trucking

T554

 

2019

 

PMA

T571

 

TBD

 

AP

 

 

 

 

 

T051

 

2021

 

PH

T198

 

2020

 

#5 & #14

T240

 

2015

 

#5 & #14

T244

 

N/A

 

#5 & #14

 

 

 

 

 

T004

 

TBD

 

LOT

T009

 

TBD

 

LOT

T053

 

2022

 

LOT

T140

 

2022

 

LOT

 

--------------------------------------------------------------------------------


 

Tank

 

Next
Inspection

 

Area

T141

 

TBD

 

LOT

T142

 

2016

 

LOT

T143

 

2016

 

LOT

T144

 

2014

 

LOT

T188

 

TBD

 

PH

T275

 

TBD

 

WWTP

T276

 

TBD

 

WWTP

T277

 

TBD

 

WWTP

T278

 

TBD

 

WWTP

T279

 

TBD

 

WWTP

T280

 

TBD

 

WWTP

T373

 

2020

 

LOT

T374

 

2023

 

#7,#10&#12

T393

 

TBD

 

WWTP

T394

 

TBD

 

WWTP

T432

 

2014

 

LOT

T449

 

2014

 

WWTP

T541

 

TBD

 

LOT

T542

 

TBD

 

LOT

T543

 

TBD

 

LOT

T545

 

TBD

 

WWTP

T546

 

TBD

 

WWTP

T547

 

2014

 

PH

T023

 

2022

 

AP

T039

 

2023

 

#4,#8&#11

T040

 

2020

 

#4,#8&#11

T041

 

TBD

 

#4,#8&#11

T076

 

2015

 

#4,#8&#11

T078

 

TBD

 

AP

T101

 

TBD

 

AP

T102

 

2022

 

#4,#8&#11

T104

 

TBD

 

#4,#8&#11

T105

 

TBD

 

#4,#8&#11

T112

 

TBD

 

PMA

T219

 

2022

 

AP

T348

 

TBD

 

AP

T349

 

2014

 

AP

T350

 

TBD

 

AP

T351

 

TBD

 

AP

T352

 

TBD

 

AP

T355

 

2022

 

AP

T382

 

2022

 

PMA

T383

 

2022

 

PMA

T384

 

2023

 

PMA

 

--------------------------------------------------------------------------------


 

Tank

 

Next
Inspection

 

Area

T385

 

TBD

 

PMA

T386

 

2023

 

PMA

T387

 

2023

 

PMA

T544

 

TBD

 

AP

T548

 

2022

 

PMA

T553

 

2022

 

PMA

T107

 

2022

 

AP

T110

 

2022

 

AP

T175

 

2015

 

AP

T119

 

2023

 

PH

T125

 

TBD

 

PH

T549

 

2014

 

PH

 

--------------------------------------------------------------------------------